
	

114 HR 3093 IH: Correct the Safety Analysis Act
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3093
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Gibbs introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to make certain changes in the implementation of the
			 Compliance, Safety, Accountability program of the Federal Motor Carrier
			 Safety Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Correct the Safety Analysis Act. 2.Compliance, Safety, Accountability program (a)Use of crash information in determining motor carrier safety riskIn determining the safety risk of a motor carrier under the Compliance, Safety, Accountability program, the Secretary of Transportation may attribute a crash to a motor carrier only if the Secretary determines that the carrier could have prevented the crash.
			(b)Use of safety data
 (1)In generalIn carrying out the CSA program, and to prevent the misuse and misinterpretation of data by public entities, the Secretary—
 (A)shall use the safety data of a motor carrier developed under the program solely for internal purposes of the Federal Motor Carrier Safety Administration, including allocating resources to conduct audits and inspections of motor carriers; and
 (B)may not make the scores available to the public. (2)Safety fitness informationParagraph (1) may not be construed to affect the responsibility of the Secretary under section 31144(a)(3) of title 49, United States Code, to make final safety fitness determinations readily available to the public.
 (c)Compliance, Safety, Accountability program definedIn this section, the term Compliance, Safety, Accountability program or CSA program means the Compliance, Safety, Accountability program carried out by the Secretary, acting through the Federal Motor Carrier Safety Administration.
			
